Order entered November 18, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00531-CV

 KALPANA YEDLAPALLI, INDIVIDUALLY AND AS NEXT FRIEND OF
  SHRIYA YEDLAPALLI, AND KALYANI KANCHARLA, Appellants

                                      V.

                    MAHALAKSHMI JALDU, Appellee

              On Appeal from the 417th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 417-02746-2017

                                   ORDER

      Before the Court is appellants’ November 16, 2020 unopposed second

motion for extension of time to file their reply brief. We GRANT the motion and

ORDER the brief be filed no later than December 8, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE